Citation Nr: 9900740	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1969.  

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in December 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held at the Regional 
Office in October 1997.  

REMAND

After a careful review of the record, the Board determines 
that the report of a special psychiatric examination would be 
helpful in determining whether any current disorder(s) are 
related to the veterans active service.  Additionally, the 
Board notes that the veteran has referenced treatment records 
from a VA facility in Gainesville that, although requested by 
the RO, do not appear to have been associated with the 
veterans claims folder.  

The United States Court of Veterans Appeals (Court) has held 
that the VA has a duty to assist veterans in the development 
of facts pertinent to their claims under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998).  As 
set forth by the Court in Littke v. Derwinski, 1 Vet.App. 90 
(1990), this duty requires that 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Accordingly, this 
case is REMANDED for the following:

1.  Within a reasonable period of time 
the veteran should furnish any additional 
evidence, to include but not limited to, 
private medical records, and dates and 
locations of any VA treatment, in support 
of his claim.

2.  Following the receipt of any and all 
such evidence, the RO should again 
request the veterans treatment records 
from the VA facility at Gainesville from 
1983, 1985, and any other dates or 
localities the veteran indicates, and 
associate such records with the veterans 
claims folders.  If no such information 
is available, the RO shall so note in the 
claims folder. 

3.  After the above has been associated 
with the veterans claims folder, the RO 
shall schedule a VA examination, by an 
appropriate specialist, other than the 
specialists who have previously examined 
or treated the veteran, to ascertain the 
nature and severity of any mental 
disorders present, including PTSD.  The 
claims file and a copy of this remand 
must be furnished to and be reviewed by 
the examiner prior to the examination.  
All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
comprehensible, and legible manner on the 
examination report.

4.  The specialist shall determine:

(a)  whether the veteran has an 
acquired psychiatric disorder other 
than PTSD, and if so, did this 
disorder begin during military 
service?, 

(b)  if we accept that the veteran 
was subjected to rocket and mortar 
attacks in Vietnam, does he have 
PTSD as a result of those stressors 
?

All of the evidence should be reviewed 
and the examination should be conducted 
in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
(DSM), of the American Psychiatric 
Association. 

3.  Following completion of the 
foregoing, the RO should review the 
veterans claim, and determine whether 
service connection for post-traumatic 
stress disorder or other acquired 
psychotic disorder can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

No inferences should be drawn regarding either the ROs 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
